UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (date of earliest event reported):September 13, 2011 OPEXA THERAPEUTICS, INC. (Exact name of registrant as specified in its charter) Texas 001-33004 76-0333165 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 2635 Technology Forest Blvd., The Woodlands, Texas (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code:(281) 272-9331 N/A (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 7.01 Regulation FD Disclosure On September 13, 2011, Opexa Therapeutics, Inc. (the “Company”) will deliver a corporate presentation at the Rodman & Renshaw Annual Global Investment Conference – Healthcare, which will be available via webcast, using slides containing the information attached to this Current Report on Form 8-K as Exhibit 99.1.The presentation includes an overview of the Company’s ongoing clinical development program for Tovaxin®, the Company’s lead therapy for multiple sclerosis.The attached materials have also been posted to the Investor Relations page of the Company’s website at www.opexatherapeutics.com.The Company does not undertake to update this presentation. Item 9.01
